DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 02/10/2020. Claims 1-20 are currently pending in the application. An action follows below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 11, this claim recites a limitation, “wherein the control circuit controls the first and second data signals to be dependent on each other”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ [0093] of the corresponding U.S. publication, discloses as much information as the above underlined limitation. However, the original disclosure does not explicitly provide adequate information the first and second data signals are dependent on each other and how the control circuit controls the first and second data signals to be dependent on each other, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2017/0205923 A1; hereinafter Shim.)
As per claim 1, Shim discloses a display apparatus (see at least Figs. 2D, 7A, 7D, disclosing a display apparatus of an electronic device) comprising: 
see at least Fig. 7A, 7D; ¶ [0202], disclosing a display module comprising at least elements [710-740] and displaying an image; also see Fig. 12 if necessary;) and 
a window member through which the image is transmitted to outside the display apparatus (see at least Figs. 2D, 7C, 12; ¶ [0093], ¶ [0099], disclosing a first/top housing 25a as the claimed window member through which the image is transmitted to outside the display apparatus) including: 
 	a first transmission portion including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Figs. 2D, 7A-7D, disclosing a first transmission portion [[a portion of the window member corresponding to the display 710]] including a first side close to the display 733, a second side close to the display 732 and extending from the first side, a first corner at which the first side and the second side meet, a third side close to the display 734 and extending from the second side and parallel to the first side, and a fourth side close to the display 731 and extending from the third side and parallel to the second side;) 
 	a second transmission portion extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a second transmission portion [[a portion of the window member corresponding to the display 733]] extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion;) 
 	a third transmission portion extending curved along the thickness direction of the display apparatus from the second side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a third transmission portion [[a portion of the window member corresponding to the display 732]] extending curved along the thickness direction of the display apparatus from the second side of the first transmission portion;) and 
 	a first corner transmission portion extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion (see at least Figs. 2D, 7A-7D, disclosing a first corner transmission portion [[a corner portion of the window member corresponding to the upper-right corner display 741]] extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion,)
wherein the display module (see at least Figs. 7A, 7D) includes:
 	a display panel which generates the image, the display panel disposed corresponding to each of the first transmission portion, the second transmission portion and the third transmission portion of the window member (see at least Figs. 2B, 7A, 7D, disclosing a display panel 210/710 generating the image and disposed corresponding to each of the first transmission portion, the second transmission portion and the third transmission portion of the window member;) and 
 	a first light emitting module corresponding to the first corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a first light emitting module [[the upper-right corner display 741]] corresponding to the first corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types.)

As per claim 2, Shim discloses the window member further including:
 	a fourth transmission portion extending curved along the thickness direction of the display apparatus from the third side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a fourth transmission portion [[a portion of the window member corresponding to the display 734]] extending curved along the thickness direction of the display apparatus from the third side of the first transmission portion;) 
 	a fifth transmission portion extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a fifth transmission portion [[a portion of the window member corresponding to the display 731]] extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion;) 
 	a second corner transmission portion extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a second corner transmission portion [[a portion of the window member corresponding to the lower-right corner display 742]] extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion;) 
 	a third corner transmission portion extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a third corner transmission portion [[a portion of the window member corresponding to the lower-left corner display 742]] extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion;)and 
 	a fourth corner transmission portion extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission portion and the fifth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a fourth corner transmission portion [[a portion of the window member corresponding to the upper-left corner display 741]] extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission portion and the fifth transmission portion.)

As per claim 3, Shim discloses the display module further including:
 	the display panel disposed further corresponding to each of the fourth transmission portion and the fifth transmission portion of the window member (see the discussion in the rejection of claims 1-2; or at least Figs. 2D, 7A-7D;)
 a second light emitting module corresponding to the second corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a second light emitting module [[the lower-right corner display 742]] corresponding to the second corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types;)
 	a third light emitting module corresponding to the third corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a third light emitting module [[the lower-left corner display 742]] corresponding to the third corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types;) and 
 	a fourth light emitting module corresponding to the fourth corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a fourth light emitting module [[the upper-left corner display 741]] corresponding to the fourth corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types.)

As per claim 4, Shim discloses the display panel including a first light emitting device including an organic material and the first light emitting module includes a second light emitting device including a semiconductor material (see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display panel including a first light emitting device being an OLED device and the first light emitting module including a second light emitting device being an LED device including a semiconductor material.)
As per claim 6, Shim discloses a support member on which the display panel is supported, the support member facing the window member with both the display panel and the first light emitting module therebetween (see at least Figs. 2D, 7D, disclosing a support member [[a bottom housing 25b]] on which the display panel is supported, the support member facing the window member [25a] with both the display panel and the first light emitting module therebetween; alternatively Figs. 2F, 7D, disclosing a support member [205-207] on which the display panel is supported, the support member facing the window member [25a] with both the display panel and the first light emitting module therebetween,.)
As per claim 7, Shim discloses wherein at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member (see at least Figs. 2D, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member to render the first light emitting module 741 not moving; alternatively Figs. 2F, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member to render the first light emitting module 741 not moving.)
As per claim 8, Shim discloses wherein at the first corner transmission portion of the window member, the first light emitting module is fixed to the window member (see at least Figs. 2D, 7C, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the window member to render the first light emitting module 741 not moving; alternatively Figs. 2D, 2F, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the window member to render the first light emitting module 741 not moving.)
As per claim 9, Shim discloses the display module further including an input detection sensor with which an external touch is detected, wherein the input detection sensor corresponds to the display panel and terminates at the first light emitting module (see at least Figs. 18A-18C; ¶ [0204], disclosing the display module further including an input detection sensor [a touch panel 760] with which an external touch is detected, wherein the input detection sensor corresponds to the display panel 710 and terminates at the first [[corner]] light emitting module 741.)
As per claim 12, Shim discloses wherein within the display module, the first light emitting module corresponding to the first corner transmission portion of the window member emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color (see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display panel being an OLED display and the first light emitting module being an LED display; see at least ¶ [0101], ¶ [0157], disclosing the display being a color display; see at least Fig. 13, disclosing the first [[upper-left]] light emitting module corresponding to the first corner transmission portion of the window member [[see the rejection of claim 1; or at least Fig. 7C]] emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color.)
As per claims 13-20, see the rejections of claims 1, 2, 4 and 6-9 for similar limitations. Note that a first display area to a fifth display area correspond to a first transmission portion to a fifth transmission portion; a first sub-display area to a fourth sub-display area correspond to a see at least Figs. 7A-7D); a second boundary defined between the second sub-display area and the third display area and between the second sub-display area and the fourth display area, the second boundary having a color (see at least Figs. 7A-7D;) a third boundary defined between the third sub-display area and the fourth display area and between the third sub-display area and the fifth display area, the third boundary having a color (see at least Figs. 7A-7D;) and a fourth boundary between the fourth sub-display area and the second display area and between the fourth sub-display area and the fifth display area, the fourth boundary having a color (see at least Figs. 7A-7D.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Peng et al. (US 2019/0371244 A1; hereinafter Peng.)
As per claim 5, see the discussion in the rejection of claim 4. Shim further discloses the display apparatus used in a small electronic device, such as a smart phone (see at least Fig. 2B, 12; ¶ [0087],) the first light emitting device being an organic material and the first light emitting module (741) displaying a portion of image and including the second light emitting device being an LED (see ¶ [0083], ¶ [0156], ¶ [0202].) Accordingly, Shim discloses all limitations of this claim except that Shim discloses the second light emitting device being an LED, instead of a micro-LED as claimed.
However, in the same field of endeavor, Peng discloses a display apparatus of a related electronic device being small, such as a smart phone (see at least ¶ [0026],) the display apparatus comprising a light emitting module displaying an image and including the light emitting device being a micro-LED (see at least ¶¶ [0025]-[0026].)


As per claim 10, the above modified Shim in accordance with claim 5 obviously renders the display panel being the OLED display panel and the first light emitting module being the first micro-LED module (see the discussion in the rejection of claim 5.) Moreover, the above modified Shim renders the display module further including: an inherent first data driver circuit which provides a first data signal to the display panel in order to display an image on the display panel [210/710] (see Shim at least Figs. 7A-7D and 12; ¶¶ [0201]-[0202];) an inherent second data driver circuit which provides a second data signal to the first light emitting module [[the upper-right corner display 741]] in order to display a portion of display content on the first light emitting module (see Shim at least Figs. 7A-7D, 12; ¶ [0202].) Accordingly, the above modified Shim in accordance with claim 5 obviously renders all limitations of this claim except for “a control circuit which controls the first data driver circuit and the second data driver circuit.”
However, Peng, noting at least see at least Fig. 2; ¶ [0026]:15, discloses that, in the case of the OLED display panel, a [[first]] data driver circuit provides a [[first]] data signal to an OLED display panel and a [[first]] control logic controlling the [[first]] data driver circuit; or in the case of the micro-LED display panel/module, a [[second]] data driver circuit provides a [[second]] data signal to the micro-LED display panel/module and a [[second]] control logic controlling the [[second]] data driver circuit (see at least Fig. 2; ¶ [0027]; ¶ [0032].)
 	The above modified Shim, as discussed above, obviously renders the display apparatus comprising both the OLED display panel and the first micro-LED display module, the first data driver circuit providing a first]data signal to an OLED display panel, and the second data driver circuit providing a second data signal to the micro-LED display panel/module, but is silent to “a control circuit which controls the first data driver circuit and the second data driver circuit.” Peng, as discussed above, discloses that, in the case of the OLED display panel, the first data OLED display panel and a first control logic controlling the first data driver circuit; or in the case of the micro-LED display panel/module, a second data driver circuit provides a second data signal to the micro-LED display panel/module and a second control logic controlling the second data driver circuit. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that the Peng reference remedies for the deficiencies of a first control logic and a second control logic in the above modified Shim display apparatus or to further modify the above modified Shim display module to include both a first control logic and a second control logic, in view of the further teaching in the Peng reference to obtain the same predictable result. Accordingly, the above modified Shim obviously renders all limitations of this claim including “the display module includes a control circuit which comprises both the first and second control logics.
	
As per claim 11, the above modified Shim, in accordance with claim 10, discloses the control circuit controlling the first and second data signals to be dependent on each other (see Peng at least Figs. 1-2; ¶ [0027], disclosing the control circuit controlling and providing the [[display]] data signals to the data driver; further see Shim at least Fig. 12; ¶ [0202], disclosing the display content image continuously displayed on the display panel and the first light emitting module, i.e., the first data signal and the second data signal being dependent on each other.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborne et al. (US 2013/0258715 A1) discloses a display apparatus (see at least Fig. 1) comprising a display module including an OLED display panel (12) and a first light emitting module positioned at a corner of the display panel; and some features as claimed (see Fig. 1 and Abstract.)  Chang et al. (US 2019/0156757 A1; see at least Fig. 2; ¶¶ [0003], [[0022], [0025]) and Vahid Far et al. (US 10,395,589 B1; see at least Fig. 17; Col. 1:20-25; Col. 16:33-55) both disclose features similar as of the above-discussed Peng reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626